             Case 1:19-cv-11880-IT Document 13 Filed 10/31/19 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS




IRISH INTERNATIONAL
IMMIGRANT CENTER, INC.,

                         Plaintiff,
                                                        C.A. No. 19-CV-II880-IT
                 V.



KENNETH THOMAS CUCCINELLIII,
Acting Director, U.S. Citizenship &
Immigration Services, et al.,

                         Defendants.




                                                        ORDER


          Upon consideration of the parties' Joint Motion to Stay, and good cause being shown, it is

hereby:

          ORDERED that the Joint Motion is GRANTED, and it is further

          ORDERED that the above-captioned Action is hereby stayed until January 28, 2020,

without prejudice to either party moving to lift the stay prior to that date, and it is further

          ORDERED that the Scheduling Conference set for November 5, 2019, is postponed

pending further order of the Court, and it is further

          ORDERED that the deadline for Defendants to answer or otherwise respond to Plaintiffs

Complaint is extended commensurate to the length of the stay in this matter.

          SO ORDERED.




DATED: /o//                           .2019
                                                  UNITED STATES DISTRICT JUDGE
